DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Patent Application No. 15/716,667 filed on September 27, 2017, which claims the benefit of U.S. Provisional Patent Application No. 62/400,695 filed on September 28, 2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claim(s) 1-4, 6-13 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz (US 6,120,534) in view of Buckner et al. (US 2008/0027268) and further in view of Sugimoto (US 2014/0012181).

Referring to claims 1-4, Ruiz discloses a method for treating a child with congestive heart failure (col. 1, ln 12-27), the method comprising: 
selecting a child patient with a therapeutic goal of decreasing left ventricle end diastolic pressure (examiner notes that the objective of the device of Ruiz, which is implanted in the pulmonary artery (Figs. 2A-2B and 4A-4C), is for reducing blood flow into pulmonary artery, thereby, reduce distal pulmonary artery pressure. Attention is directed to Sugimoto reference. In the same field of endeavor, which is a device and method for treating congestive heart failure, Sugimoto discloses “the pulmonary valve intervention device can restrict the amount of blood flowing from the right ventricle to the pulmonary artery, thereby reducing the amount of the blood that enters the lung. With a reduced amount of blood entering the lung, the amount of oxygen-enriched blood entering the left atrium is reduced, the left atrial pressure is reduced, and in turn the left ventricle pressure is reduced.” (para [0044]). Sugimoto discloses that the goal is to reduce the end diastolic pressure to normal range of 6-12 mmHg (para [0010] and 0045]). Thus, the device and method of Ruiz inherently provides a therapeutic goal of decreasing left ventricle end diastolic pressure); 
implanting a medical device 10 in a pulmonary artery of the patient (Figs. 4A-4C); 
reducing an effective diameter of a portion of the pulmonary artery with the medical device (col. 3, ln 58-64); and affecting the decrease in left ventricle end diastolic pressure based on the reducing (see examiner’s explanation above).
	Ruiz discloses the invention substantially as claimed except for disclosing the patient is an adult patient. However, in the same field of endeavor, which is a method of treating congestive heart failure, Buckner discloses “Congestive heart failure is most prevalent in people of age 65 or older (incidence 3/1,000 in men age 50-59 and 27/1000 in men age 80-89) and, by 2030, it is estimated that heart failure prevalence will double to 5.7 million cases annually, thereby reaching pandemic proportions. See Starling (1998) The Heart Failure Pandemic: Changing Patterns, Cost, and Treatment Strategies. Cleveland Clinic Journal of Medicine, 65:351-358. Within the next ten years it is estimated that 70 million Americans will suffer from congestive heart failure.” (para [0002]). 
	Examiner notes that when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 LS.C, 103.” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct.1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to try this intravascular device and the method in human adults with congestive heart failure in order to reduce the pressure in the distal pulmonary artery and subsequently decreasing left ventricle end diastolic pressure, thereby, improving quality of life and life expectancy of the adult patient.

Referring to claim 6, the modified method of Ruiz discloses the method of claim 1, further comprising adjusting the effective diameter after the implanting (col. 2, ln 30-42: “After a period of observing the patient, the constricted region of the stent may then be selectively enlarged employing a transluminally delivered dilatation device (e.g., balloon catheter) to adjust the supply of blood to the lungs. If long-term regulation of blood flow is required, the constricted region may be periodically enlarged, as required.”)

Referring to claim 7, the modified method of Ruiz discloses the method of claim 6, wherein the adjustment is performed gradually over hours, days or weeks after the implanting (col. 2, ln 30-42: “After a period of observing the patient, the constricted region of the stent may then be selectively enlarged employing a transluminally delivered dilatation device (e.g., balloon catheter) to adjust the supply of blood to the lungs. If long-term regulation of blood flow is required, the constricted region may be periodically enlarged, as required.”)

Referring to claim 8, the modified method of Ruiz discloses the method of claim 6, wherein the adjusting includes expanding the effective diameter provided by the medical device (Fig. 4C shows using a balloon catheter to dilate the constricted region of the stent. Col. 2, ln 30-42: “After a period of observing the patient, the constricted region of the stent may then be selectively enlarged employing a transluminally delivered dilatation device (e.g., balloon catheter) to adjust the supply of blood to the lungs. If long-term regulation of blood flow is required, the constricted region may be periodically enlarged, as required.”).

Referring to claim 9, the modified method of Ruiz discloses the method of claim 1 but fails to disclose further comprising imaging the portion of the pulmonary artery and measuring the effective diameter. However, Sugimoto discloses providing a radiopaque marker to allow the surgeon to view the device with respect to the implanted location (para [0062]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to add a radiopaque marker to the device of Ruiz to allow the surgeon to view the device and the pulmonary artery to ensure that the device is implanted at a desired location and to ensure that the balloon of the catheter balloon is at the narrow portion of the device when the catheter balloon is inserted into the device to enlarge the constriction area. 

Referring to claim 10, the modified method of Ruiz discloses the method of claim 1, comprising monitoring oxygen saturation level, heart rhythm and patient’s vital signs may then be monitored for another period of time (col. 4, ln 68 to col. 5, ln 14). Ruiz fails to disclose monitoring one or more of the right ventricle (RV) systolic pressure, the left ventricle (LV) systolic pressure, the RV diastolic pressure, and the LV diastolic pressure and adjusting the effective diameter based on the monitoring. Sugimoto discussed what is the safe range of right ventricle systolic pressure (para [0075]), left atrial pressure (para 0045]-[0046], left ventricle pressure (para [0049]), right atrial pressure (para [0051] and measuring blood pressure by a catheter (para [0045]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have provided a step of measuring pressure for monitoring one or more of the right ventricle (RV) systolic pressure, the left ventricle (LV) systolic pressure, the RV diastolic pressure, and the LV diastolic pressure and adjusting the effective diameter based on the monitoring blood pressure and oxygen saturation to ensure that the blood pressure is back down to near or in the normal range to improve quality of life and life expectancy of the patient.

Referring to claim 11, the modified method of Ruiz discloses the method of claim 1, comprising detecting a pressure in the heart chamber but fails to disclose detecting a pressure gradient across the portion of the pulmonary artery with the reduced effective diameter and adjusting the effective diameter based on the detecting. Examiner notes that Sugimoto teaches monitoring oxygen saturation and blood pressure to ensure that the constriction device provide adequate oxygen saturation and bring blood pressure back to near or in the normal range. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have measured the pressure gradient between the inlet and outlet of the constriction device of Ruiz to then adjust the narrow portion of the device to ensure that the combination of oxygen saturation and blood pressure is at an acceptance range to improve quality of life and life expectancy of the patient.

Referring to claim 12, the modified method of Ruiz discloses the method of claim 1, wherein reducing the effective diameter of the portion of the pulmonary artery is based on adjusting an inner diameter of the medical device (Fig. 4C shows using a balloon catheter to dilate the inner diameter of the constricted region of the stent. Col. 2, ln 30-42: “After a period of observing the patient, the constricted region of the stent may then be selectively enlarged employing a transluminally delivered dilatation device (e.g., balloon catheter) to adjust the supply of blood to the lungs. If long-term regulation of blood flow is required, the constricted region may be periodically enlarged, as required.”)

Referring to claim 13, the modified method of Ruiz discloses the method of claim 12, wherein adjusting the inner diameter of the medical device is performed before the implanting or after the implanting (Fig. 4C shows using a balloon catheter to dilate the constricted region of the stent after the implanting. Col. 2, ln 30-42: “After a period of observing the patient, the constricted region of the stent may then be selectively enlarged employing a transluminally delivered dilatation device (e.g., balloon catheter) to adjust the supply of blood to the lungs. If long-term regulation of blood flow is required, the constricted region may be periodically enlarged, as required.”)
 
Referring to claim 18, the modified method of Ruiz discloses the method of claim 1, comprising delivering the medical device to the pulmonary artery with a catheter (Figs. 3-4C, col. 4, ln 32-59).

Referring to claim 19, the modified method of Ruiz discloses the method of claim 1, further comprising affecting a position of the interventricular septum during systole with the medical device based on the reducing (examiner notes that the flow constriction device of Ruiz is implanted at the pulmonary artery, thus, the device and method as disclosed by Ruiz would have the same outcome as required in claim 19).

Referring to claim 20, the modified method of Ruiz discloses the method of claim 1, wherein reducing the effective diameter is configured to increase left ventricle ejection fraction (examiner notes that the flow constriction device of Ruiz is implanted at the pulmonary artery, thus, the device and method as disclosed by Ruiz would have the same outcome as required in claim 20).

Referring to claim 21, the modified method of Ruiz discloses the method of claim 1, wherein the decrease in left ventricle end diastolic pressure is configured to reduce symptoms associated with one or more of systolic heart failure, diastolic heart failure, left ventricle (LV) heart failure and right ventricle (RV) heart failure (examiner notes that the flow constriction device of Ruiz is implanted at the pulmonary artery for decrease the left ventricle end diastolic pressure, thus, the device and method as disclosed by Ruiz would have the same outcome as required in claim 19).
 
 Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz in view of Buckner et al. and Sugimoto and further in view of Amplatz (US 2003/0167068).

Referring to claim 5, the modified method of Ruiz discloses the method of claim 1, wherein the medical device is implanted in a main pulmonary artery. Ruiz discloses the invention substantially as claimed except for disclosing the pulmonary artery is a branch of pulmonary artery. However, in the same field of endeavor, which is a method for reducing blood pressure to in the lung by implanting a flow restrictor in the main pulmonary artery of left pulmonary artery and right pulmonary artery (Fig. 6 and claim 20). Examiner notes that the main pulmonary divided into left pulmonary artery and right pulmonary artery (Fig. 6 of Amplatz reference). There are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 LS.C, 103.” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct.1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to try this intravascular device and the method in the left and right pulmonary arteries in the event that the main pulmonary is not a suitable place to implant this intravascular device  
 
Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz in view of Buckner et al. and Sugimoto and further in view Ben Muvhar et al. (US 2005/0055082).
Referring to claim 14, the modified method of Ruiz discloses the method of claim 1 but fails to disclose wherein the medical device includes an inner tubular wall deployed within an outer tubular wall and wherein reducing the effective diameter is based on constricting a diameter of the inner tubular wall.

Referring again to claim 14, however, in the same field of endeavor, which is a flow constriction device for implanting in coronary sinus, Ben Muvhar discloses an inner tubular wall 854 deployed within an outer tubular wall 852 and wherein reducing the effective diameter is based on constricting a diameter of the inner tubular wall 854 (para [0181] and Fig. 8C). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have substitute the flow constriction device of Ruiz with the flow constriction device as shown in Fig. 8C of Ben Muvhar to gain the benefits of prevent the flow-reducing section of inner tubular wall 854 from the enclosing vascular tissue, thus, allowing easier manipulation and/or replacement of section 854 and allow the outer tubular wall 852 to provide support for axial fixation of reducing section and/or reduce damage to a surrounding blood vessel as suggested by Ben Muvhar (para [0181]). 

Referring to claim 15, the modified method of Ruiz discloses the method of claim 14, forming a radial neck section in the inner tubular wall based on the constricting (the inner tubular wall 854 has a constriction portion based on the memory of the material that made the inner tubular wall 854 (para [0016])).

Referring to claim 16, the modified method of Ruiz discloses the method of claim 1 but fails to disclose wherein the medical device includes a constricting element configured to constrict an inner diameter of the medical device, the constricting element comprising: a loop section, a tail section configured to be pulled and/or pushed to adjust the circumference of the loop section; and a locking mechanism configured to lock the circumference of the loop section at the adjusted circumference. 

Referring again to claim 16, Ben Muvhar discloses (Figs. 10A-10B) a flow constriction device 1500 (Fig. 10A) includes a constricting element 1522 (Fig. 10B) configured to constrict an inner diameter of the medical device, the constricting element comprising: a loop section, a tail section 1540 configured to be pulled and/or pushed to adjust the circumference of the loop section; and a locking mechanism 1544 & 1546 configured to lock the circumference of the loop section at the adjusted circumference (para [0216]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the application, to have provide a constricting element as suggested by Ben Muvhar to the constriction portion of the device of Ruiz to ensure that the constriction portion is maintained over time.

Referring to claim 17, the modified method of Ruiz discloses the method of claim 16 further comprising detaching the tail section after adjustment of the loop section circumference (in paragraph [0216] Ben Muvhar discloses “Optionally, two clasps are provided, so no part of band 1540 sticks out from the ring.” Fig. 10B shows the constriction loop has two clasps and a tail. This suggests that the tail can be cut after adjustment is satisfied. Examiner notes that using a suture/tether cutter such as a catheter with a cutting device to cut suture deep inside the body of a patient is old and well known in the art. Extrinsic evidence, Christianson et al. (US 2006/0009800) discloses using a tether cutting tool 80 to remove the tail of tether 16 of a septal closure device (Fig. 22, para [0110]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771